Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 27, 2016

                                     No. 04-16-00417-CV

                        IN THE INTEREST OF M.A.B., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM504304
                          Honorable Nick Catoe Jr., Judge Presiding


                                        ORDER
        On September 14, 2016, this Court issued an order setting a deadline of September 19,
2016, to contest appellant’s affidavit of indigence. No contest was filed. Therefore, the
affidavit=s allegations are deemed true, and the appellant may proceed without advance payment
of costs. TEX. R. APP. P. 20.1(f).

        It is therefore ORDERED that the clerk’s record and the reporter’s record be filed no
later than October 14, 2016. In addition, the court coordinator must file the audio recording no
later than October 14, 2016. Appellant’s brief will be due within 20 days from the date the
reporter’s record is filed.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court